  8:21-cv-00026-BCB-PRSE Doc # 14 Filed: 02/23/21 Page 1 of 1 - Page ID # 22




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MATTHEW FELL,

                      Plaintiff,                                     8:21-CV-26

       vs.
                                                         MEMORANDUM AND ORDER
JUDGE KOPH,

                      Defendant.


       This matter is before the court on correspondence from Plaintiff that has been docketed as

a motion for extension. Filing 13. Plaintiff represents that he “paid the filing fee for this

complaint in Cedar Rapids, Iowa federal court” and asks the court for an extension to pay the

filing fee. Filing 13 at 1. This court’s records show that Plaintiff’s initial partial filing fee

payment of $23.60 was received on February 19, 2021.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s motion for extension (Filing 13) is denied as moot; and

       2.      Plaintiff is advised that the next step in Plaintiff’s case will be for the court to

conduct an initial review of Plaintiff’s claims to determine whether summary dismissal is

appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal

course of business.

       Dated this 23rd day of February, 2021.


                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
